SEVENTH AMENDED AND RESTATED REVOLVING CREDIT NOTE

$30,000,000.00 July 24, 2006

For value received, the undersigned (“Borrower”) promises to pay to the order of
Wachovia Bank, National Association (formerly First Union National Bank) (the
“Bank”), on or before the Revolving Credit Termination Date, the lesser of
Thirty Million Dollars ($30,000,000.00) or the unpaid principal amount
outstanding under the Revolving Credit Facility made available by the Bank to
Borrower pursuant to the Third Amended and Restated Credit Agreement referred to
in paragraph 1 below, together with interest (computed on the basis of a 360-day
year for the actual number of days elapsed) on the unpaid principal balance from
time to time outstanding hereunder from the date hereof until payment hereunder
in full. Both principal and interest shall be paid in federal funds or other
immediately available lawful money of the United States at the main office of
the Agent at 2240 Butler Pike, Plymouth Meeting, PA 19462, Attention: Harry
Ellis (or such other address as may be designated by the holder hereof in
writing).

1. (a) This Note evidences the Revolving Credit Balance under, is governed by,
and is entitled to the benefits of a Third Amended and Restated Credit Agreement
dated as of the date hereof and as it may be further amended (collectively
referred to herein as the “Agreement”) among Borrower, the Bank, for itself and
as Agent and the other Banks, if any, parties thereto, including Bank, which
Agreement, among other matters, contains provisions for the acceleration of the
maturity hereof upon the occurrence and continuance of certain stated events.
All capitalized terms used herein shall have the same meanings as are assigned
to such terms in the Agreement.

(b) This Note amends, restates and consolidates in its entirety the Sixth
Amended and Restated Revolving Credit Note dated May 23, 2005 issued by the
Borrower to the Bank pursuant to the Agreement.

2. Borrower shall pay the principal hereof and all accrued interest on or before
the Revolving Credit Termination Date.

3. Borrower shall pay interest on the unpaid principal balance from time to time
outstanding hereunder from the date hereof until such unpaid principal balance
has been paid in full at the rate or rates, and at the times, set forth in the
Agreement. Any payment of principal, and, to the extent permitted by law,
interest, of or on this Note which is not paid in full when due shall bear
interest at the Default Rate.

4. The Bank’s records as to the Revolving Credit Advances made by the Bank to
Borrower pursuant to the Agreement, the payments made on account of principal
hereof, the issuance of Letters of Credit and draws thereon and reimbursement
thereof, shall be presumed to be complete and correct absent manifest error.

(Corporate Seal)

     
Attest:
  DORMAN PRODUCTS, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By:/s/ Richard Berman
 
   
      Name: Thomas J. Knoblauch
      Title: Assistant Secretary
   Name: Richard N. Berman
 Title: President and CEO
 
   

